Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 7-11, 17-20 are pending and they are presented for examination
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 10/10/2022.
As to claim 9, Line 2, recites “VNF components”. It is unclear if it refers to “first, second, third VNF component or all of them” in lines 2, 4, or 8 of claim 1, or just any VNF component that is unrelated to 1-3 VNF components.
Line 2 recites “a third VNF”. It is unclear if it refers to the same “a third VNF component” in claim 1, line 8.
Line 3 recites “a virtual machine”. It is unclear if it refers to the same “a first virtual machine” in claim 1, lines 2-3 or a different VM.
Line 3 recites “a physical machine”. It is unclear if it refers to “first, second or third physical machine” in lines 3-4, or 9 of claim 1 or just any physical machine unrelated to “first, second or third physical machine”.

1. Claims 1, and 4-5, 7-11, 17-20 should have been rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7, 9-10, 16 of U.S. Patent No. 10,255,094 (hereafter Patent) in view of Xia et al. Pub. No.: US 2017/0039089A1 (hereafter Xia).
Although the claims at issue are not identical, they are not patentably distinct from each other.
2. Regarding claim 1 of the instant application, the following table compares claims 1+5 with the Patent. The differences have been bolded.
Instant Application (16/377961)
Patent 10, 255,094
1. A method comprising: 
provisioning a first Virtual Network Function (VNF) component on a first virtual machine, the first virtual machine being supported by a first physical computing system; 
 
provisioning a second VNF component directly on a second physical computing system; 
 
 
using, within a telecommunications network, a VNF that includes both the first VNF component running on the first virtual machine and the second VNF component running directly on the second physical computing system; 
with a VNF manager, in response to determining that a third VNF component is capable of utilizing a hardware accelerator associated with a third physical computing system,
 
implementing the third VNF component to run on a host operating system providing direct access to the third physical computing system;
 
 
 
with a VNF manager, determining that a fourth VNF component should be provisioned; and
with the VNF manager, determining whether the fourth VNF component is capable of utilizing a hardware accelerator associated with a third physical computing system.
 
 
1. A method comprising: 
provisioning a first Virtual Network Function (VNF) component on a first virtual machine, the first virtual machine being supported by a first physical computing system; 
 
provisioning a second VNF component directly on a second physical computing system without running on a virtual machine; 
 
using, within a telecommunications network, a VNF that includes both the first VNF component running on the first virtual machine and the second VNF component running directly on the second physical computing system, 
with a VNF manager, determining that a third VNF component should be provisioned; 
 
with the VNF manager, determining whether the third VNF component is capable of utilizing a hardware accelerator associated with a third physical computing system; and 
in response to determining that the third VNF component does not require use of the hardware accelerator, implementing the third VNF on the at least one virtual machine.
 
5. with a VNF manager, determining that a fourth VNF component should be provisioned; and
with the VNF manager, determining whether the fourth VNF component is capable of utilizing a hardware accelerator associated with a third physical computing system.

 
While claim 1 of the patent discloses implementing a third VNF when it is determined that it should be provisioned, claim 1 of the patent does not explicitly disclose:
in response to determining that a third VNF component is capable of utilizing a hardware accelerator associated with a third physical computing system,
implementing the third VNF component to run on a host operating system providing direct access to the third physical computing system.
However, in analogous art, Xia teaches:
in response to determining that a third VNF component is capable of utilizing a hardware accelerator associated with a third physical computing system ([0030] The virtualized acceleration manager can further receive an acceleration request, sent by a VNFM, an Orchestrator, and/or the like, of performing acceleration processing on the VNF, determine, according to the acceleration request, a hardware acceleration device (i.e., “third physical computing system” associated with a “hardware accelerator”) conforming to a requirement, and allocate an acceleration resource of the hardware acceleration device to the VNF, so as to implement acceleration processing on the VNF. [0034] S102: Determine, according to the received acceleration request, a hardware acceleration device capable of performing acceleration processing on the VNF (i.e., determining that a hardware acceleration device is capable of performing acceleration processing for a VNF represents a determination that the VNF is capable of utilizing the hardware acceleration device to perform acceleration processing)),
implementing the third VNF component to run on a host operating system providing direct access to the third physical computing system ([0063] S210: The VNFM and/or the Orchestrator (i.e., “host OS” that invokes and manages hardware resources and virtualized resources for the VNF ([0004])) determines, according to the attribute information, carried in the response message, of the hardware acceleration device, to invoke the VNF that needs acceleration and the hardware acceleration device, directs service processing of the VNF to the hardware acceleration device, performs acceleration processing on the VNF, and directs the processing on the VNF to a selected hardware device (i.e., by directing service processing on the VNF directly to the selected hardware acceleration device, the VNFM and/or Orchestrator provides “direct access” to the hardware acceleration device)).
 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Xia’s teaching of implementing a third VNF having direct access to a hardware accelerator after determining that there is a hardware accelerator capable of performing acceleration processing for the third VNF, with claim 1 of the Patent’s teaching of implementing a third VNF, to realize, with a reasonable expectation of success, a system that implements a third VNF, as in claim 1 of the patent, having direct access to a hardware accelerator that is determined to be capable of performing acceleration processing for the third VNF, as in Xia. A person of ordinary skill would have been motivated to make this combination so that hardware acceleration processing can be performed in a virtualized manner thereby improving resource utilization (Xia [0007]).
 
3. Similar claim mappings of the remaining claims 4-5, 7-11, 17-20 of the instant application would have been obvious to a person having ordinary skill in the art in view of claims 2, 5, 7, 9-10,  and 16 of the patent, but have been omitted for the sake of brevity.
Allowable Subject Matter
Claims 1-5, 7-11, 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195